On Áriu.iCATioN i?oit Rehearing.
The constitutional objections which, it is now’ suggested, Fee might have urged to the Act of 1874, authorizing the consolidation of corpo-' rations, on the grounds of impairment of the obligations of his contract and divestiture of his vested rights as a stockholder in the Crescent City Gas Light Co., which was chartered prior to the passage' of that law, did not escape our consideration in our original decision herein. No such objections, however, uTere urged by Fee. He w’as' not bound to urge them, and we could not supply them. We were, therefore, fully authorized in treating that law as a valid law, binding *418on him and on all persons who did not possess and urge the right of constitutional exemption from its operation.
Prom this point of view, it will be at once apparent that the objections now urged to our decision have no force. Defendant acted under that law and is bound by it. Pee submits to that law and is entitled to its protection.
Rehearing refused. • •